POLITZ, Chief Judge,
dissenting:
Having concluded previously that the federal ban on broadcast advertisement of casino gambling fails to satisfy the requirements of Central Hudson,1 the stricter standard employed by the Supreme Court in Li-quormart2 only strengthens my convictions. Thus, for the reasons assigned in my prior dissent, I must continue to dissent.3
The failure of the Justices to reach an agreement in Liquormart about the specifics of the parameters of the constitutional review to be applied to commercial speech restrictions deprives the lower courts of the guidance a coherent, dispositive framework would have provided for evaluating these claims. The divergent analyses unnecessarily blur the boundaries of commercial speech.
A close reading of Liquormart discloses, however, that a majority of the Court felt strongly that truthful commercial speech about lawful services should enjoy greater first amendment protections than that previously afforded. It appears manifest that the Court will no longer defer to “legislative judgment,” grant “broad discretion” for “paternalistic purposes,” accept the “greater-in-eludes-the-lesser” reasoning, or defer to the “vice” exception.4 Read together, the opinions in -W Liquormart teach that the government must use direct methods of controlling disfavored behavior. This, combined with the heavy burden of proof that is now placed on the government, substantially undercuts the validity of laws, such as the statute at issue here, which restrict nondeceptive commercial information.
If not so viewed previously, it must now be recognized that the statutory advertising proscription at bar herein simply fails to advance directly the government’s asserted interests and, accordingly, must be deemed overbroad under the heightened standards of Liquormart. The numerous exceptions and inconsistencies contained in the publication ban abundantly undermine and are adverse to the asserted government interests, precluding the material advancement thereof.5 In addition, given the many exceptions, the government has totally failed to meet its *342burden of proving that a nationwide ban is mandated.
I respectfully dissent.

. Central Hudson Gas & Elec. Corp. v. Public Serv. Comm'n of New York, 447 U.S. 557, 100 S.Ct. 2343, 65 L.Ed.2d 341 (1980).


. 44 Liquormart, Inc. v. Rhode Island, 517 U.S. 484, 116 S.Ct. 1495, 134 L.Ed.2d 711 (1996).


. Greater New Orleans Broadcasting Ass'n v. United States, 69 F.3d 1296, 1303 (5th Cir.1995) (Politz, C.J., dissenting).


. 44 Liquormart, 517 U.S. 484, 116 S.Ct. 1495, 134 L.Ed.2d 711.


. Greater New Orleans Broadcasting Ass’n, 69 F.3d at 1304. See also Valley Broadcasting Co. v. United States, 107 F.3d 1328 (9th Cir.1997), cert. denied, - U.S. -, 118 S.Ct. 1050, 140 L.Ed.2d 114 (1998) (finding the same ban at issue here to violate the first amendment after 44 Liquormart because of the numerous exceptions).